DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, and 15 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Matsushita (EP 1637900).
Referring to Claim 1, Matsushita teaches an electronic timepiece (see 60 of fig. 1 and fig. 3 noting the clock 78 as part of the device) comprising:
a radio wave receiver (see 304 of fig. 10) receiving radio waves from positioning satellites (see signals S1-S32 from satellites being received by terminal 60 by way of terminal sps 304 as described in paragraph 142);
a communication unit communicating with an external device (see terminal 60 communicating with external device 20 in fig. 1 using communication unit 74);
a memory storing a program (see paragraph 139 which shows a first storage unit 310 storing various programs) and predicted positional information on the positioning satellites (see paragraph 136 which shows LTE model information which contains predicted positional information of the positioning satellites and paragraph 140 which shows the storage unit 310 obtaining the LTE model information 276); and
a processor (see 300 of fig. 10), based on the program stored in the memory, in response to a predetermined condition for an elapsed time from a valid period of the stored predicted positional information being satisfied (see paragraph 144 which shows the determination program 316 to determine whether individual valid periods of individual LTE model information have elapsed or not), causing the communication unit to receive predicted positional information with other information from the external device when the communication unit receives the other information (see paragraph 148 which shows the terminal obtaining the LTE model information which includes the predicted positional information as shown in paragraph 136 and other information which include error information as described in paragraph 116 and time correction information as described in paragraph 122).
	Claims 8 and 15 have similar limitations as claim 1.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6, 7, 9, 11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita in view of Nozawa (US 2017/0277139).
Referring to Claims 2 and 9, Matsushita does not teach received information including current date-and-time information. Nozawa teaches received information including current date-and-time information (see 51 of fig. 1 which shows current date information and 11 and 12 which show current time information at all times including at times when signals are received as shown in ABSTRACT where GPS time information is received). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Nozawa to the device of Matsushita in order to more accurately predict positioning of satellites at any given time.
Referring to Claims 4 and 11, Nozawa also teaches a timing at which the current date-and-time information is received including a timing at which a date-and-time information obtaining command is received from outside (see paragraph 59 which shows GPS time information received from an outside source).
Referring to Claims 6 and 13, Nozawa also teaches the predetermined condition including the elapsed time being at least twice an update interval of the predicted positional information (see paragraph 60 which shows the update interval as two hours and the elapsed time as four hours, which is twice as much as the update interval). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Nozawa to the device of Matsushita in order to more accurately predict positioning of satellites at any given time due to more frequent updating of information.
Referring to Claims 7 and 14, Nozawa also teaches a remaining time of the valid period at a timing at which the predetermined condition is satisfied is one day or less (see paragraph 60 which shows a valid period as 4 hours which is less than one day). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Nozawa to the device of Matsushita in order to more accurately predict positioning of satellites at any given time due to more frequent updating of information.

Claims 3, 5, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita and Nozawa and further in view of Choi et al. (US 2017/0064754).
Referring to Claims 3 and 10, the combination of Matsushita and Nozawa does not teach a timing at which the current date-and-time information is received including a timing at which the communication unit and the external device are reconnected after communication connection between the communication unit and the external device is disconnected. Choi teaches a timing at which the current date-and-time information is received including a timing at which the communication unit and the external device are reconnected after communication connection between the communication unit and the external device is disconnected (see paragraph 84 which shows a received date and time of a disconnection from an external device as well as a date and time of a reconnection with the external device). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Choi to the modified device of Matsushita and Nozawa in order to better account for unexpected factors when predicting positioning of satellites.
Referring to Claims 5 and 12, Nozawa also teaches the timing at which the current date-and-time information is received including a timing at which a date-and-time information obtaining command is received from outside (see paragraph 59 which shows GPS time information received from an outside source).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/           Primary Examiner, Art Unit 2648